10

11

12

13

44

15

16

17

18

ig

20

21

22

23

24

25

26

20

28

Case 2:19-cv-00824-GMN-EJY Document 1. Filed 05/13/19 Page 1 of 15

——_FILED —
—_F ——— RECEIvaD
LATONIA SMITH NTERED = > seRvEDION

9748 CANYON LANDING AVE. COUNSEL/PARTIES OF RECORD

LAS VEGAS, NV 89166
702-521-3522 =
PLAINTIFF IN PROPER PERSON

  
     

CLERK US DISTRICT CO
UNITED STATES DISTRICT OURT DISTRICT OF NEVADA m

CLARK COUNTY, NEVADA = =====——_DEPUTY

 

 

LATONIA SMITH, | a.
Plaintiffs), | |
“WS | | 2:19-cv-00824-GMN-GWF

FENNEMORE CRAIG, |
Defendant(s).

 

 

 

COMPLAINT AND REQUEST FOR INJUNCTION WITH JURY DEMAND

NOW COMES Plaintiff Latonia Smith, an individual (“Ms. Smith”), states her
Complaint against Defendant(s) as follows:
INTRODUCTION

1. Fennemore Craig P.C. is a regional law firm that represents large corporations in
litigation.

2. Fennemore Craig P.C. includes six office locations in Phoenix, Arizona; Tucson,
Arizona; Nogales, Arizona; Las Vegas, Nevada; Reno, NV; and Denver,
Colorado.

3. Caesars Entertainment is a major gaming corporation that owns and operates |
more than fifty (50) casinos and hotels, including but not limited to PHWLV, LLC;
The Cromwell; Flamingo Las Vegas; Harrah’s Las Vegas; The Linq Hotel; Bally's

Las Vegas; Rio All-Suite Hotel; and Paris Las Vegas.

 
10

17

12

13

14

15

16

17

18

19

20

21

22

23

24

. 25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document1 Filed 05/13/19 Page 2 of 15

{

. Fennemore Craig is representing Caesars Entertainment (CEC) and Planet

Hollywood Las Vegas (PHWLY) in a currently pending, multi-million-dollar
litigation, involving Annecer Peruzar (the Plaintiffs mom and Plaintiff in the

litigation) and Caesars Entertainment/PHWLV (defendants).

. Fennemore Craig also represented Caesars Entertainment in a dismissed

retaliatory lawsuit that was filed against the Plaintiff and 50 DOE defendants.

. During the course of the litigation that began on November 5, 2018, employees

of Fennemore Craig began harassing, intimidating, and defaming Ms. Smith, who

is a witness in the currently pending litigation.

. Employees of Fennemore Craig, in a concerted effort, threatened Ms. Smith, filed

multiple protective orders against Ms. Smith in various locations (consecutively),
defamed Ms. Smith to various third parties, and have continued to harass Ms.
Smith in an attempt to prevent Ms. Smith from attending public proceedings or

being a witness in the litigation.

. Namely, employees of Fennemore Craig also threatened to have the Plaintiff and

her mother killed, called the Plaintiff derogatory, anti-black names, and accused
the Plaintiff of crimes that were listed in the dismissed retaliatory lawsuit (in and

outside of separate, public court proceedings).

. Employees of Fennemore Craig also set out to expose a confidential settlement

agreement made between parties in connection with the dismissed retaliatory

lawsuit, which all parties agreed would cause irreparable harm if exposed.

10. Fennemore Craig further instructed their defendants, Caesars Entertainment, to

ban Ms. Smith from all Caesars Properties although Ms. Smith has never been

on a Caesars property.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Hf

Case 2:19-cv-00824-GMN-EJY¥Y Document 1 Filed 05/13/19 Page 3 of 15

11. This lawsuit is brought against the defendant(s) to seek legal redress for their
intentional, reckless, and malicious attacks on the Plaintiff, which has caused
permanent damage to her life and reputation.

12. The Plaintiff does not have a criminal history, graduated third in her high school
class, and recently graduated with a bachelor's degree in Biochemistry.

13. The Plaintiff is preparing for medical school and there is no doubt that the harm
inflicted by Fennemore Craig in their emotionally-filled need to help their clients
“get back’ at the Plaintiffs mother has caused permanent damage to her -
reputation.

14. The defendant(s) assisted in bullying the innocent daughter of Mrs. Annecer
Peruzar (the Plaintiff in a case against their clients CEC/PHWLYV) with an
absolute disregard for the pain and destruction that their attacks would cause
and due to their hate of African Americans in general.

15. This country and our society have been a pillar of equality, and countless leaders
have fought, and are still fighting, to eradicate the hate found within pockets of
our communities. Every individual has a right to be respected regardless of the
color of their skin.

16. The defendants must be dealt with in the same manner all bullies are dealt with
and that is to hold the bully fully accountable for their wrongdoing in a manner
which effectively deters the bully from again engaging in bullying. In a civil
lawsuit, punishment and deterrence is found in awarding money damages to the
victim and target of the bully.

17.In order to fully compensate Ms. Smith for her damages and to punish, deter, and
teach the defendants a lesson that they will remember, this action seeks money

damages in excess of One Million Dollars (1,000,000.00).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document1 Filed 05/13/19 Page 4 of 15

FACTS OF THE CASE
Background
18. Mrs. Peruzar (Plaintiffs mother) was employed at Planet Hollywood from
November 19, 2012 to November 15, 2017 as a Guest Room Attendant (GRA).
19. Guest room attendants at Planet Hollywood receive tips in many different forms
and amounts. |
20.At the time of Mrs. Peruzar’s employment, Planet Hollywood did not have tip
policies nor tip envelopes, leaving it up to Guest Room Attendants to decipher
what constituted a tip from a guest.
21.Guest Tomas Pina stayed at Planet Hollywood from October 28, 2017 or October,
29, 2017 to November 2, 2017.
22.Mrs. Peruzar cleaned the room of Guest Tomas Pina on October 31, 2017 where

she received and took a tip.

23. Mrs, Peruzar was suspended by Planet Hollywood on November 5, 2017 and

terminated by Planet Hollywood on November 15, 2017 for an unrelated
complaint made by guest Tomas Pina concerning money that was taken from his
room on November 1, 2017 (Planet Hollywood pinned that complaint on Annecer
Peruzar in order to cover for another GRA).

24, Between the time period of November 5, 2017 and November 15, 2017, Planet
Hollywood and CEC subsequently began accusing Mrs. Peruzar's daughter (Ms.
Smith) of sending hateful messages under various aliases (consisting of crimes),
which caused Ms. Smith to be hospitalized on November 17, 2017 (along with
witnessing the termination of her mother).

25. Planet Hollywood and CEC planned to use Ms. Smith as a pawn and already
knew Mrs. Peruzar had a daughter when they immediately pinned false

allegations to Mrs. Peruzar’s daughter although Mrs. Peruzar had not told them

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

a?

28

 

 

Case 2:19-cv-00824-GMN-EJY Document1 Filed 05/13/19 Page 5 of 15

directly that she had a daughter. Later, CEC and PHWLYV doubled back to ask
Mrs. Peruzar if she hada daughter, in which Mrs. Peruzar confirmed.

26. Planet Hollywood suspended and terminated Mrs. Peruzar for alleged theft (of a
tip) and gross willful misconduct without any evidence, based solely on the fact
that she was African American and based on the false allegations that her
daughter, Ms. Smith, was sending hateful messages to CEC and PHWLYV (using

_ Mrs. Peruzar's daughter as a further basis for termination).

27.Shortly afterward, defendants CEC and PHWLYV terminated another employee for
alleged theft (of a tip).

28.Defendants PHWLV and CEC spread the news of these incidents throughout
their own housekeeping departments and to several third parties.

Messages Sent to Defendants PHWLV and Caesars Entertainment Under
Various Aliases Created By What Could Have Only Been Themselves
And/Or Other Employees

29. During the suspension of Mrs. Peruzar, it is presumed that defendants Planet
Hollywood and Caesars Entertainment started receiving hateful messages from
themselves and/or upset employees under the guise of various aliases including
aliases, suspiciously, pretending to be the “children of Mrs. Peruzar.” |

30. Although it was evident that Ms. And Mr. Smith had not sent any of these
messages, Planet Hollywood and Caesars Entertainment immediately pinned
these messages on Ms. Smith and began accusing her of crimes to third parties.

31. When CEC/PHWLV were put on notice to cease their baseless accusations, they
continued on in order to stick with their false narrative (a further basis for the
termination of Mrs. Peruzar) finding an absolute disregard for Mrs. Peruzar’s

family.

 
10
11
12
13
14
15
16
17
18
19
20
24
22
23
24
25
26
27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document1 Filed 05/13/19 Page 6 of 15

32. With the situation spiraling out of control, Ms. Smith, through her personal
Facebook profile, wrote to the CEO of Caesars Entertainment asking for matters
concerning Mrs. Peruzar and the false accusations being made to be looked into
more closely.

33. Instead, on a hate-filled, retaliatory agenda, CEC/PHWLV added Ms. Smith toa
lawsuit/TPO (stating Ms. Smith was stalking an employee of PHWLYV that she did
not know), making her the fall person in their retaliatory agenda against Mrs.
Peruzar.

The Retaliatory Lawsuit Filed Against the Plaintiff

34.On March 15, 2018 and March 19, 2018, defendants PHWLYV and CEC filed a
lawsuit and temporary protective order against Ms. Smith, with the help of
Fennemore Craig due to their hate of the Plaintiffs mother. As stated in
settlement discussions, CEC/PHWLV's only basis for attaching Ms. Smith to the
lawsuit/TPO with 50 DOE defendants was the message that she sent to the
CEO, from her personal Facebook, to look into matters. .

35. Instead of going through a long and baseless litigation, Ms. Smith (represented
by Mortenson and Rafie) and CEC/PHWLYV (represented by Fennemore Craig),
agreed to enter into a confidential settlement, dismissing all frivolous claims
(including the TPO) against Ms. Smith.

36. Despite the confidential settlement, Fennemore Craig, exposed this agreement
and continued to assert these false allegations against the Plaintiff, along with
their defendants CEC/PHWLY, to third parties.

37.With the start of the lawsuit that Mrs. Peruzar filed against CEC/PHWLV,
Fennemore Craig (along with their defendants CEC/PHWLYV) also threatened to

cause harm to Ms. Smith and Mrs. Peruzar, and followed in their defendants’

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document1 Filed 05/13/19 Page 7 of 15

footsteps by filing frivolous TPOs against Ms. Smith (engaging in witness
intimidation). |
Fennemore Craig and their Employees Continue The False Allegations
Against The Plaintiff in Further Retaliation and Malice

38.Fennemore Craig distributed the confidential settlement agreernent to various
third parties (outside of those confined to the agreement).

39.After being harassed by an employee of Fennemore Craig (Shannon Pierce)
since the start of the litigation involving Mrs. Annecer Peruzar and CEC/PHWLYV,
the harassment reached a high when Ms. Smith submitted an affidavit to the
Eighth Judicial District court in connection with a motion filed by Mrs. Annecer
Peruzar, on April 16, 2019.

40.On April 17, 2019, after a public proceeding that Ms. Smith attended with her
mother, Fennemore Craig employee, Shannon Pierce (in attendance with her
associate Ethan Thomas), noted that she was angry about the affidavit filed by
Ms. Smith. Since her remarks were ignored by Ms. Smith, this caused Ms. Pierce
and her associate Ethan Thomas to become upset. They both carried on calling
Ms. Smith a “nigga.” They then threatened Ms. Smith stating, “you won't make it
to see the end of the case because all our defendants have to do is call in an
order to have you and your mom taken out....’niggas’ don't win.” Pierce and her
associate then called Ms. Smith a schizophrenic and threatened to punch Ms.
Smith in the case stating, “maybe your big lying nose will become smaller.”

41. This was all done in an attempt to intimidate and provoke Ms. Smith who had her
Air pods in. |

42. Along with previously disclosing the confidential settlement agreement to
(including but not limited to) Ethan Thomas, Brandon Trout, Jerome Bowen,

Shawna Braselton, and Wade Beavers, Shannon Pierce used this moment as an

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document1 Filed 05/13/19 Page 8 of 15

opportunity to falsely accuse Ms. Smith of issuing the threats that she and her
associate had issued, filed publicly with the court and made wild accusations
about Ms. Smith committing crimes, and filed the confidential settlement publicly
with the district court.

43. Ms.Pierce and her associate then maliciously moved to have Ms. Smith banned
from public proceedings as a witness by filing an emergency protective order in
district court, which was denied. |

44. Fennemore Craig employees then, subsequently, conspired with one another to
further intimidate, harass, and defame Ms. Smith by consecutively filing TPOs
against Ms. Smith in various locations and continuing to spread the false and
defaming accusations to third parties.

45. Working in connection with their defendants CEC/PHWLV and subsequent with
the frivolous TPO filings, Fennemore Craig further instructed CEC to ban Ms.
Smith from all current and future properties (although Ms. Smith had never been
ona CEC property).

46.Fennemore Craig and their employees disclosed the settlement agreement in the
hopes of further retaliating against Mrs. Annecer Peruzar and are willing to go to
any depths (along with their defendants CEC/PHWLYV) in order to cause harm
and destruction. Their destruction must end.

MALICIOUS USE OF PLAINTIFF’S MEDICAL RECORDS
47.Employees of Fennemore Craig maliciously used the medical! records of Ms.
Smith (stemming from her November 17, 2017 hospitalization) and disclosed by
Mrs. Annecer Peruzar (not Ms. Smith) in her ongoing lawsuit (and accidently
publicly filed by Mrs. Peruzar) to further their and their defendants’ agenda of

retaliation and hate.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 1 Filed 05/13/19 Page 9 of 15

48.Employees of Fennemore Craig distributed Ms. Smith's medical records
containing Ms. Smith’s social security and medical identification number, and
used Ms. Smith’s medical records to falsely indicate to third parties that Ms.
Smith was “schizophrenic” (Ms. Smith was not diagnosed with schizophrenia).

49. Employees of Fennemore Craig also used Ms. Smith’s medical records
(stemming from her November 17, 2017 hospitalization) as a basis for the
frivolous and consecutive TPO filings that they conspired to make against Ms.
Smith in their agenda to intimidate, harass, and defame Ms. Smith as a witness.

50. It is evident that Fennemore Craig’s goal was to also play into the stigma
surrounding mental health in an attempt to bring courts to conclude that due to
Ms. Smith seeking mental health for the first time in her life, on November 17,
2017, she could not be believed and could not defend herself against the
assertions being made by Fennemore Craig employees in TPO filings.

51. The defendant's continual regurgitation of false accusations, public filing of the
settlement agreement, and defaming statements have continued and have
expanded on the harm caused to the Plaintiff.

52. The defendant(s) must be held accountable for their actions.

PARTIES, JURISDICTION, AND VENUE

53. At all relevant times, Ms. Smith was and is a resident of Clark County, Nevada.

54. The defendant, Fennemore Craig, is incorporated under the laws of the State of
Arizona and has its principal place of business in the State of Arizona.

55. The amount in controversy exceeds Seventy-Five Thousand Dollars
($75,000.00), exclusive of interests and costs, as required to sustain subject-
matter jurisdiction in this Court.

56. This Court has subject-matter jurisdiction over this matter pursuant to 28 28

U.S.C. § 1332(a)(c).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document1 Filed 05/13/19 Page 10 of 15

57. The defendant(s) directed their unlawful and bullying conduct at Ms. Smith, a
citizen of Nevada.

58. The defendant(s) published the false statements identified herein in the State of
Nevada.

59.Ms. Smith suffered permanent reputational and emotional harm in this District.

60. There is a reasonable and direct nexus between the defendants’ tortious conduct
and the harm suffered by Ms. Smith.

61. Venue is proper in this District pursuant to 28 U.S.C. § 1391 (b) because the
defendants are subject to personal jurisdiction in this District and/or a substantial
part of the events giving rise to this claim occurred in this District, including
publication and injury.

CAUSE OF ACTION FOR CIVIL CONSPIRACY

62.Ms. Smith reasserts and incorporates by reference paragraphs 1 through 61 of
this Complaint as if fully restated herein.

63.Several employees of Fennemore Craig became involved in the plot to harass,
defame, and intimidate Ms. Smith, which included distributing the confidential
settlement agreement and filing TPOs against Ms. Smith in various locations.

64. The defendant(s) intended to accomplish the unlawful objective of intimidating a
witness in a current and separate litigation and furthering their defendants’ goal
of retaliating against Mrs. Annecer Peruzar.

65. The defendant(s), upon agreement, accomplished their goal as several courts
are currently considering the various TPOs filed against Ms. Smith, Ms. Smith
has been harassed and defamed to an extent that has caused her great
emotional distress, and Ms. Smith has had fears for her life due to being a

witness in the litigation of Mrs. Annecer Peruzar v. CEC et al.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 1. Filed 05/13/19 Page 11 of 15

66. The unfaithful and unlawful actions by the defendants were deliberate leading
directly to the damages sustained by Ms. Smith to be proven at trial on this
matter.

CAUSE OF ACTION FOR SLANDER/SLANDER PER SE

67.Ms. Smith reasserts and incorporates by reference paragraphs 1 through 66 of
this Complaint as if fully restated herein.

68. The defendant(s) made unprivileged false and defamatory statements about Ms.
Smith including but not limited to accusing her of the crimes of stalking,
harassment, aggravated stalking, sending threatening messages, calling her a
“nigga,” and calling her a “schizophrenic,” to several third parttes.

69. The defendant(s) made false and defamatory statements about Ms. Smith
concerning settled matters contained in a confidential settlement agreement,
which all parties (including Fennemore Craig) agreed would cause irreparable
harm if exposed to outside parties.

70. The actions of defendant(s) are slanderous on its face as they have accused Ms.
Smith of committing crimes under Nevada laws without sufficient basis for doing
so and has called the Plaintiff a word so degrading and derogatory in our society
that it would be considered defamation per se.

71, Defendant(s) have caused great harm to Ms. Smith to be proven at trial in this
matter.

CAUSE OF ACTION FOR DEFAMATION/DEFAMATION PER SE

72.Ms. Smith reasserts and incorporates by reference paragraphs 1 through 71 of
this Complaint as if fully restated herein.

73. The defendant(s) made unprivileged false and defamatory statements about Ms.

Smith including but not limited to accusing her of the crimes of stalking,

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

a“

Case 2:19-cv-00824-GMN-EJY Document1 Filed 05/13/19 Page 12 of 15

harassment, aggravated stalking, sending threatening messages, calling her a
“nigga,” and calling her a “schizophrenic,” to several third parties.

74, The defendant(s} made faise and defamatory statements about Ms. Smith
concerning settled matters contained in a confidential settlement agreement,
which all parties (including Fennemore Craig) agreed would cause irreparable
harm if exposed to outside parties.

75. The actions of defendant(s) are defaming on its face as they have accused Ms.
Smith of committing crimes under Nevada laws without sufficient basis for doing
so and have called the Plaintiff a word so degrading and derogatory in our
society that it would be considered defamation per se.

76. Defendants have caused great harm to Ms. Smith to be proven at trial in this
matter.

CAUSE OF ACTION FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
77,Ms. Smith reasserts and incorporates by reference paragraphs 1 through 76 of
this Complaint as if fully restated herein.

78. The defendant(s) defamed, harassed, and intimidated Ms. Smith as stated in this
lawsuit, which has caused Ms. Smith to (including but not limited to) continually
seek mental health treatment, has caused Ms. Smith permanent harm to her
reputation, and has caused Ms. Smith to fear for her life.

79.As a result of defendant’s reckless conduct, Ms. Smith has suffered severe
emotional distress to be proven at trial on this matter.

CAUSE OF ACTION FOR PERMANENT INJUNCTIVE RELIEF
80. Ms. Smith reasserts and incorporates by reference paragraphs 1 through 79 of

this Complaint as if fully restated herein.

 
10°

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document1 Filed 05/13/19 Page 13 of 15

81. The defendant(s) have not stopped their baseless accusations against Ms.
Smith. In fact, they have continued on, causing severe and permanent harm
including but not limited to emotional harm and harm to Ms. Smith’s reputation.

82.Ms. Smith is entitled to permanent injunctive relief against defendant(s) banning
them from continuing to make false and defamatory statements against Ms.
Smith and banning them of continuing the conspiracy of having employees file
frivolous TPOs against Ms. Smith in various locations.

| MS. SMITH ISA PRIVATE FIGURE

83. Ms. Smith is a private figure for the purposes of the defamation and libel claims,
having lived her entire life outside of the public eye.

DEFENDANTS PUBLISHED INTENTIONALLY AND WITH ACTUAL MALICE AND

FILED VARIOUS APPLICATIONS FOR PROTECTIVE ORDERS WITH ACTUAL

MALICE

84. The defendant(s) published false and defamatory accusations/statements with
actual knowledge of their falsity and/or reckless disregard for the truth.

85. The defendant(s) filed various applications for protective orders against Ms.
Smith with actual malice as stated in this lawsuit. Employees that Ms. Smith has
never seen or had contact with filed TPO applications against Ms. Smith.

86. The defendant(s) exposed the confidential settlement agreement with actual
malice (due to the litigation between Mrs. Annecer Peruzar and their clients
CEC/PHWLV).

87.As a large law firm with several subsidiaries, defendant(s) knew but ignored the
importance of verifying damaging and in this case, incendiary accusations
against Ms. Smith prior to making them.

88. The actual malice of defendants is demonstrated by their utter and knowing

disregard for the truth and reputation of Ms. Smith.

 
10

11

12

13

14

15

16

17.

18
19
20
21
| 22
23
24
25
26
27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document1 Filed 05/13/19 Page 14 of 15

- 89. The defendant's conduct demonstrates a purposeful avoidance of the truth in

order to exact revenge on behalf of their clients.

90. The defendant's actual malice is further evidenced by their failure to cease to
their false claims after having knowledge of and entering into a confidential
agreement with the Plaintiff.

91. The defendant's made the false and defamatory accusations with common law
malice, including because they intended to retaliate against Mrs. Annecer
Peruzar by harming her family. |

| DAMAGES

92. The defendant's conduct, included but not limited to defamation, was steeped in
hate and retaliation.

93. The defendant(s) in an attempt to retaliate against Mrs. Annecer Peruzar and
cause further harm to Ms. Smith engaged in the intentional infliction of emotional
distress on the Plaintiff.

94. The false and defamatory accusations, including but not limited to the
confidential settlement agreement, was published to third parties.

95. The false and defamatory accusations against Ms. Smith are defamatory per se
as they are slanderous on their face without resort to additional facts, and
subjected Ms. Smith to humiliation, contempt, embarrassment, and disgrace.

96. As a direct and proximate result of the false and defamatory accusations, Ms.
Smith suffered permanent harm to her reputation.

97.As a direct and proximate result of the false and defamatory accusations, Ms.
Smith suffered severe emotional distress.

98.As a direct and proximate result of the false and defamatory accusations, Ms.
Smith is forced to live her life in a constant state of concern regarding her

reputation.

 
10

11

12

13

14

16

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document1 Filed 05/13/19 Page 15 of 15

99.Ms. Smith is entitled to compensatory and punitive damages.

100. The defendant’s actions were done with actual malice and common law
malice, thereby entitling Ms. Smith to an award of punitive damages.

101. The defendant’s conduct was outrageous and willful, demonstrating that
entire want of care that raises a conscious indifference to consequences.

102. Ms. Smith is entitled to an award of punitive damages to punish
defendants and to deter them from repeating such egregiously unlawful
misconduct in the future. |
WHEREFORE, Ms. Smith respectfully prays:

(a) That judgment be entered against the defendants for compensatory damages
in an amount not less than One Million Dollars ($1 ,000,000.00);

(b) That judgment be entered against the defendants for punitive damages in an
amount not less than One Million Dollars ($1,000,000.00);

(c) That all costs of this action be taxed to the defendant(s);

(d) For interest at the statutory rate; and

(e) That the Court grant all such other and further relief that the Court deems just
and proper; including equitable relief.

DEMAND FOR JURY TRIAL
Ms. Smith demands trial by jury in this action of all issues so triable.

Respectfully submitted this 13th day of May 2019

-_

 

LATONIA SMITH

9748 CANYON LANDING
AVE.

LAS VEGAS, NV 89166
702-521-3522

 
